Citation Nr: 0510883	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  93-12 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for impairment of the ninth 
(glossopharyngeal) cranial nerve.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from September 1941 to March 
1942.

This appeal arises from rating decisions of the New York, New 
York Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence is at least in equipoise in demonstrating 
that the veteran currently suffers from impairment of the 
ninth cranial nerve that is related to service.  


CONCLUSION OF LAW

The veteran's impairment of the ninth (glossopharyngeal) 
cranial nerve was incurred during active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show that the veteran suffered 
left side paralysis, especially of the face, in December 
1941.  The diagnosis was psychoneurosis, hysteria.  

An April 1992 statement from Allen Silverstein, M.D., who is 
board certified in neurology, indicates that the veteran had 
no taste on the left side of his tongue.  Diagnostic studies 
of the muscles of the face showed an old left facial nerve 
palsy.  

On VA neurology examination in May 1996, a history of a 
neurologic event in service with left hemiparesis and several 
problems with cranial nerves was noted.  The veteran reported 
progressive facial weakness over the years and difficulty 
swallowing.  

Dr. Silverstein indicated in May 1996 that there had been 
some progression in the veteran's symptoms.  There was more 
pain and numbness of the left side of the face.  He could not 
chew on the left side and he had difficulty swallowing.  On 
examination, the tongue moved to the left when protruded and 
there may have been some atrophy of the left side of the 
tongue.  The pharynx looked normal.  The examiner noted that 
he could not find the cause of the swallowing deficit and 
possible ninth and tenth nerve involvement may exist.  

On VA neurology examination in June 1997, it was noted that 
swallowing had become increasingly impaired in recent years.  
On examination, there was contraction of the left levator 
muscle of the soft palate.  There did not appear to be any 
glosso-pharyngeal nerve loss.  There was an active gag reflex 
and the posterior pharyngeal constrictor muscles functioned 
equally.  

Dr. Silverstein indicated in September 2003 that he had seen 
the veteran for the first time since May 1996.  The veteran 
reported some progression of his symptoms.  In particular, he 
had lost taste on the left side of his tongue.  This was 
definitely worse.  He still had considerable pain and 
numbness of the left side of the face.  He could not chew on 
the left side and had difficulty swallowing as well.  Speech 
remained slurred, possibly worse.  On examination, there was 
slight slurring of speech and some left facial palsy.  The 
examiner thought that the left facial palsy was more marked 
than before.  The tongue moved markedly to the left with 
protrusion which was definitely worse compared to the last 
examination.  The examiner thought that there was some 
atrophy of the left side of the tongue.  The pharynx still 
looked normal.  The examiner indicated that it was difficult 
to find definite involvement of the ninth cranial nerve, but 
that it was probable that there was such involvement because 
of the swallowing trouble.  The examiner noted that he knew 
of no definite objective neurologic test for ninth nerve 
involvement.  But the examiner opined that he strongly felt 
that the veteran had ninth nerve involvement.  In general, it 
was noted that the veteran's symptoms had progressed and were 
considerably worse than before.  

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §3.303 (2004).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  

A review of the relevant evidence shows that during the 1990s 
the veteran presented with complaints of having no taste on 
the left side of the tongue and having difficulty swallowing.  
Dr. Silverstein indicated in May 1996 that the veteran could 
not chew on the left side and that he had difficulty 
swallowing.  It was noted that possible ninth nerve 
involvement may exist.  Likewise, on VA examination in June 
1997, it was noted that swallowing had become increasingly 
difficult in recent years.  The examiner stated that there 
did not appear to be any glossopharyngeal nerve impairment.  
Finally, in September 2003, Dr. Silverstein indicated that 
there had been a progressive worsening of the veteran's 
neurologic symptoms to include being unable to chew on the 
left side and having difficulty swallowing.  He felt that 
there was some atrophy of the left side of the tongue.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990), the Court 
stated that "[W]hen all of the evidence is assembled, the 
Secretary, or his designee, is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied."  The 
medical evidence of record establishes that the veteran has 
been experiencing increasing symptoms related to the tongue 
and with his ability to swallow since the 1990s.  Dr. 
Silverstein, in all candor, stated in September 2003 that he 
knew of no definite objective test for ninth nerve 
involvement.  But he opined that he felt strongly that the 
veteran had ninth nerve involvement and he stressed the 
veteran's problems with swallowing.  The Board emphasizes 
that Dr. Silverstein is a board certified neurologist who has 
treated the veteran over the years.  

Dr. Silverstein's opinion, in concert with the totality of 
the evidence, serves to provide competent evidence to 
conclude that it is just as likely as not that the veteran 
currently suffers from impairment of the ninth cranial nerve 
that is related to service.  In this regard, the Board finds 
that there is an approximate balance of the positive and 
negative evidence in this case and that the evidence is in 
relative equipoise.  Under the provisions of 38 U.S.C.A. 
§ 5107(a), the benefit of the doubt must be given to the 
veteran's claim.  Hence, the Board concludes that entitlement 
to service connection for impairment of the ninth cranial 
nerve is warranted.  

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), imposes certain 
notification requirements and clarified VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
In this regard, the Board notes that the instant claim of 
entitlement to service connection for impairment of the ninth 
cranial nerve is being granted in full.  Consequently, as the 
Board is issuing a favorable decision in this case, a 
determination as to whether the provisions of the VCAA have 
been complied with has been rendered immaterial.


ORDER

Entitlement to service connection for impairment of the ninth 
(glossopharyngeal) cranial nerve is granted.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


